.   "


                                  1.
                                           .;L! LE                                         06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0095


                                        DA 20-0095
                                                                          FILED
 CITY OF HELENA,                                                           JUN 1 5 2021
                                                                         Bowen Greenw000
                                                                       Clerk of Supreme Court
                                                                          State of Monte na
              Plaintiff and Appellee,

       v.                                                           ORDER

INNA VIKTOROVNA POSTOLNIKOVA,

              Defendant and Appellant,




       Counsel for the Appellant Inna Viktorovna Postolnikova filed a motion and brief
asking to be allowed to withdraw from this appeal on grounds that counsel has been unable
to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and
Anders v. California, 386 U.S. 738,87 S. Ct. 1396(1967). Postolnikova was granted time
to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised on direct appeal in Postolnikova's case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Postolnikova personally.
       DATED this 15 day of June, 2021.




                                                               Chief Justice
    Justices




2